Citation Nr: 1330316	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  09-43 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder (claimed as schizophrenia).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and T.P 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from December 1976 to January 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2011, the Veteran and his case manager, T.P. testified at a personal hearing conducted before the undersigned Acting Veterans Law Judge (AVLJ) at the RO.  A copy of the transcript of the hearing is of record. 

In March 2012 and May 2013, the Board remanded the issue on appeal for further development of the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his April 2011 hearing, the Veteran's representative indicated that the Veteran may have had an additional period of service around 1988 for about two months.  Additionally, the Veteran's original claim indicated treatment for schizophrenia at a base hospital in 1974.  As additional service has been indicated by the record, the Board finds that a remand is necessary to verify all periods of service and to obtain any service treatment records that have not been obtained. 

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records only where it concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Furthermore, if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must so notify the claimant.  38 C.F.R. § 3.159(e)(1).  In light of the duty to assist, VA should attempt to verify the Veteran's periods of service and obtain all service treatment records associated therewith.

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of service to include all active duty and Reserve service, if applicable. If the information requested cannot be obtained, such should be noted in the record, and action should be taken in accordance with 38 C.F.R. § 3.159(e). 

2.  Thereafter, request from the appropriate authority all service treatment records that have not been obtained and associate them with the record.  If the information requested cannot be obtained, such should be noted in the record, and action should be taken in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the veteran, he and his representative should be provided with a Supplemental Statement of the Case that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the Supplemental Statement of the Case prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


